Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 1 of 13 PageID: 204



 Lippincott IP LLC
 475 Wall Street
 Princeton, New Jersey 08540
 (908) 237-0400
 flann@lippincottip.com
 Attorneys for Defendant John Doe subscriber assigned IP address 173.54.35.53

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 ____________________________________
                                     :             Hon. Michael A. Shipp, U.S.D.J.
 STRIKE 3 HOLDINGS, LLC,             :
                                     :             Case No. 3:18-cv-12609-MAS-LHG
              Plaintiff,             :
                                     :
              v.                     :             MEMORANDUM OF LAW OF
                                     :             DEFENDANT JOHN DOE
 JOHN DOE subscriber assigned IP     :             SUBSCRIBER ASSIGNED IP
       address 173.54.35.53,         :             ADDRESS 173.54.35.53 IN SUPPORT
                                     :             OF ITS REPLY TO PLAINTIFF'S
              Defendant              :             OPPOSITION TO DOE'S MOTION TO
 ___________________________________ :             QUASH



 FLANN LIPPINCOTT, ESQ.
      On the Brief




                                                   LIPPINCOTT IP LLC
                                                   475 Wall Street
                                                   Princeton, New Jersey 08540
                                                   Attorneys for Defendant
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 2 of 13 PageID: 205



                                TABLE OF CONTENTS

                                                                                    Pages

 TABLE OF AUTHORITIES………………………………………………………………..iii

 PRELIMINARY STATEMENT…………………………………………………………….1

 STATEMENT OF FACTS…………………………………………………………………..1

 LEGAL ARGUMENT………………………………………………………………………1

      I     SUBSCRIBER HAS STANDING TO CHALLENGE THE
            SUBPOENA BECAUSE IT WOULD SUBJECT SUBSCRIBER
            TO UNDUE BURDEN AND THE SUBPOENA IS NOT LIKELY
            TO PROVIDE RELEVANT INFORMATION……………………………..1

      II    THE LAW ALLOWS A PLAINTIFF TO ENGAGE IN DISCOVERY
            WITH A JOHN DOE DEFENDANT UNTIL PLAINTIFF HAS
            EVIDENCE OF PERSONAL INVOLVEMENT OF THE NAMED
            DEFENDANT……………………………………………………………….4

      III   PLAINTIFF CANNOT BE TRUSTED WITH ITS ASSURANCES OF
            CONFIDENTIALITY BECAUSE IT HAS UNCLEAN HANDS…………5

            A. Plaintiff Has Unclean Hands……………………………………………5
            B. Plaintiff Cannot Be Trusted With Its Assurances of Confidentiality…...6

      IV    SUBSCRIBER HAS A RIGHT TO MAKE COLLATERAL ATTACKS
            ON THE SUBPOENA THAT LEVIES AN UNDUE BURDEN ON
            SUBSCRIBER………………………………………………………………6

      V     PLAINTIFF'S SUBPOENA DOES NOT SEEK RELEVANT
            INFORMATION…………………………………………………………….7

      VI    PLAINTIFF DELIBERATELY AVOIDS USING INEXPENSIVE
            COPYRIGHT ENFORCEMENT POLICIES SO IT CAN EXTORT
            SUBSCRIBERS WITH THE THREAT OF HUGE DAMAGES…………..8

 CONCLUSION……………………………………………………………………………...9




                                            ii
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 3 of 13 PageID: 206



                             TABLE OF AUTHORITIES

 CASES                                                                       Pages

 Arista Records LLC v. Doe 3, 604 F.3d 110 (2d Circ. 2010)……………………………….7

 Browne v. Zaslow, 103 F. Supp. 3d 666 (E.D. Pa. 2015)……………………………………5

 Brownstein v. Lindsay, 742 F.3d 55 (3d Cir. 2014)…………………………………………5

 Cordial v. Atlantic City, No. 1:11-01457, 2014 WL 1095584
        (D.N.J. March 19, 2014)…………………………………………………………….4

 Dawes-Lloyd v. Publish America, LLLP, 441 Fed. Appx. 956 2011 WL 3555427
       (3d Cir. 2011) (per curiam)………………………………………………………….5

 Kaplan v. Doe, No. 14-1099(CCC), 2015 WL 1472641
       (D.N.J. March 31, 2015)…………………………………………………………….4

 Malibu Media, LLC v. Doe, No. 1:14-20213-UU, 2014 U.S. Dist. LEXIS 185324
       (S.D. Fla. Mar. 4, 2014)……………………………………………………………..3

 Malibu Media, LLC v. Doe, 2014 WL 229295
       (D.N.J. Jan. 21, 2014)……………………………………………………………….2

 Malibu Media, LLC v. Lee, No. 12-03900, 2013 WL 2252650 (D.N.J. 2013)……………..6

 Plastic the Movie Ltd. v. Doe, No. 15-2446, 2015 WL 4715528
         (D.N.J. Aug. 7, 2015)……………………………………………………………….2

 Raw Films, Ltd. v. Does 1-15, No. 11-7248, 2012 WL 1019067
       (E.D. Pa. Mar. 26, 2012)……………………………………………………………2

 Reed v. Straniero, No. 06-3496, 2006 WL 2331107
        (D.N.J. August 10, 2006)……………………………………………………………4

 Strike 3 Holdings, LLC v. Doe, No. 18-1425, 2018 WL 6027046
         (D.D.C. November 16, 2018)……………………………………………………1, 3, 5, 7

 Washington v. Thurgood Marshall Acad., 230 F.R.D. 18 (D.D.C. 2005)…………………..1


 STATUTES

 17 U.S.C. § 512 ……………………………………………………………………………..8


 RULES


                                         iii
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 4 of 13 PageID: 207




 Fed. R. Civ. P. 26(c)(1)(A)………………………………………………………………….7

 Fed. R. Civ. P. 26(b)(1)……………………………………………………………………..7


 LAW REVIEWS

 Lawrence F. Rozsnyai, Easy Come, Easy Go: Copyright Infringement and the
 DMCA's Notice and Takedown Provision in Light of Rossi v. MPAA,
 2 Shidler J. L. Com. & Tech. 15, Spring 2006……………………………………………..8




                                      iv
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 5 of 13 PageID: 208



                                  PRELIMINARY STATEMENT

         Subscriber John Doe subscriber assigned IP address 173.54.35.53 (“Subscriber”), by and

 through its attorneys, Lippincott IP LLC, respectfully submits this Memorandum of Law in

 Reply to Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) Opposition to Subscriber’s Motion to

 Quash Subpoena (“Motion”).

                                     STATEMENT OF FACTS

         The parties executed a settlement confidentiality agreement on October 17, 2018.

 Lippincott Decl., para. 2. The U.S. Copyright Office provides a chart that explains the pendency

 of copyright applications. Lippincott Decl., para.3. Verizon has a privacy statement. Lippincott

 Decl., para. 4. Exhibit A to the Complaint lists 19 copyright applications. ECF No. 1-1.

                                       LEGAL ARGUMENT

 I      SUBSCRIBER HAS STANDING TO CHALLENGE THE SUBPOENA BECAUSE
        IT WOULD SUBJECT SUBSCRIBER TO UNDUE BURDEN AND THE SUBPOENA
        IS NOT LIKELY TO PROVIDE RELEVANT INFORMATION

         Ten days ago a District Court granted a defendant’s motion to quash Plaintiff's subpoena

 on defendant’s ISP because it “will not accept the risk of misidentification.” Strike 3 Holdings,

 LLC v. Doe, No. 18-1425, 2018 WL 6027046 at *4 (D.D.C. November 16, 2018). That court

 found that “Strike 3’s need for discovery does not outweigh defendant’s privacy expectation,”

 and that even if defendant could proceed under a confidentiality order, this still “drags defendant

 into court and foists on them the unenviable burden of hiring a lawyer or defending their

 reputation pro se, all before they’ve ever been served. That’s not how our system of litigation is

 supposed to work.” Id. at *3.

        A party has standing to challenge a subpoena issued to a third party when the party has a

 personal or proprietary interest in the information sought by the subpoena. See Washington v.

 Thurgood Marshall Acad., 230 F.R.D. 18, 21 (D.D.C. 2005). Courts routinely deny that



                                                  1
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 6 of 13 PageID: 209



 subscribers have such an interest on the grounds that they have shared that information with their

 Internet Service Provider ("ISP"). Plastic the Movie Ltd. v. Doe, No. 15-2446, 2015 WL

 4715528 at *1 (D.N.J. Aug. 7, 2015). ("[T]he information sought is not privileged or confidential

 since it is already voluntarily shared with the ISP."). There are several problems with this

 premise. First, the terms of use of an ISP – its contract with its subscriber – provide that its name

 and address are controlled by a privacy agreement and only may be shared with third parties

 under certain limited circumstances. Lippincott Decl., para. 4. A contractual privacy agreement

 with a vendor is not equivalent to casually tossing one's name and address into the public domain

 for the Plaintiff to take on a phishing expedition.

         Second, these courts are denying these motions to quash on the assumption that the

 subscriber is the defendant. Raw Films, Ltd. v. Does 1-15, No. 11-7248, 2012 WL 1019067, at *8

 (E.D. Pa. Mar. 26, 2012) (The "expectation of internet users engaging in online file-sharing … is

 at most minimal because those individuals have already voluntarily given up certain

 information"); Malibu Media, LLC v. Doe, 2014 WL 229295 at *8 (D.N.J. Jan. 21, 2014)

 ("While the Court acknowledges that 'there is some social stigma attached to consuming

 pornography … it is [nonetheless] the rare civil lawsuit in which a defendant is not accused of

 behavior of which others may disapprove'"). However, Plaintiff has admitted that it has no idea if

 Subscriber is the actual defendant. Plaintiff states in its Opposition Memorandum of Law, ECF

 No. 12: “if later investigation showed Defendant was the infringer identified,” “if Defendant

 proves to be the infringer,” and “while it seeks the true infringer,” at 2; “[o]nce Plaintiff has that

 information, it will continue its investigation to determine whether there is (still) a good faith

 basis for proceeding with this litigation against Defendant. It is, of course, possible Defendant is

 not the infringer, but Plaintiff cannot be sure of that until after it has investigated the issue with




                                                    2
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 7 of 13 PageID: 210



 Defendant’s name and address in hand,” at 24. The Court cannot simply assume that the

 Subscriber is the defendant who deserves to be hauled into court.

         Some courts have recognized the problem with conflating a subscriber with a liable

 defendant and refused to grant the subpoena. See Malibu Media, LLC v. Doe, No. 1:14-20213-

 UU, 2014 U.S. Dist. LEXIS 185324 at *4-5 (S.D. Fla. Mar. 4, 2014) (Inference that account

 holder is infringer or is able to identify infringer is not sufficient to grant subpoena).

         More recently, when granting a motion to quash, a court reasoned:

         Strike 3’s request lacks the type of specificity the Second Circuit’s test requires:
         that the request will identify a copyright infringer who can be sued. See Sony
         Music, 326 F. Supp. 2d at 566; see also Soo Park v. Thompson, 851 F.3d 910, 928
         n.21 (9th Cir. 2017) (“[I]n circumstances ‘where the identity of alleged defendants
         will not be known prior to the filing of a complaint . . . the plaintiff should be
         given an opportunity through discovery to identify the unknown defendants,
         unless it is clear . . . that the complaint would be dismissed on other grounds.’”)
         (citation omitted). “Strike 3 could not withstand a 12(b)(6) motion in this case
         without resorting to far more intensive discovery machinations sufficiently
         establishing defendant did the infringing – examining physical evidence (at least
         the computers, smartphones, and tablets of anyone in the owner’s house, as well
         as any neighbor or houseguest who shared the Internet), and perhaps even
         interrogatories, document requests, or depositions.) Strike 3’s requested subpoena
         thus will not – and may never – identify a defendant who could be sued.
         Strike 3 Holdings, LLC v. John Doe, No. 18-1425, 2018 WL 6027046 at *3
         (D.D.C. November 16, 2018) (emphasis added).

         Plaintiff failed to provide any support whatsoever for its contention that the name and

 address of Subscriber will provide it with anything other than exactly that – the name and

 address of Subscriber. Plaintiff provided no explanation as to how it could identify the actual

 alleged infringer other than through the lengthy discovery process. If the only way that Plaintiff

 can identify the actual defendant is by examining Subscriber’s electronic devices, depositions,

 and serving and responding to discovery requests, then Subscriber is bearing the exceedingly

 heavy burden of litigation and its attendant costs while Plaintiff sniffs around for the actual

 defendant.




                                                    3
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 8 of 13 PageID: 211



         Subscribers who properly use their Internet service are innocent victims of Plaintiff's

 extortionate business model when the courts deny these motions to quash without specific

 evidence that Subscriber is the alleged infringer. Subscriber has a valid fear of employment

 reprisal if its name is publicly associated with Plaintiff. Subscriber has standing to challenge the

 subpoena because it has a personal interest in its name, address, and employment, at least until

 Plaintiff has met its burden of identifying the actual party in interest, the defendant. It is an

 undue burden upon Subscriber to be used as a disposable pawn in Plaintiff's litigation scheme.

 II      THE LAW ALLOWS A PLAINTIFF TO ENGAGE IN DISCOVERY WITH A JOHN
         DOE DEFENDANT UNTIL PLAINTIFF HAS EVIDENCE OF PERSONAL
         INVOLVEMENT OF THE NAMED DEFENDANT

         Plaintiff complained in its Opposition that Subscriber did not support its proposition that

 a summons may be issued to an anonymous person. Ptf. Opp. Br. at 22. The case law simply

 requires that Plaintiff provide evidence that the John or Jane Doe was directly involved in the

 alleged infringing acts before it will issue a summons. "Use of John Doe defendants is

 permissible in certain situations until reasonable discovery permits the true defendants to be

 identified." Cordial v. Atlantic City, No. 1:11-01457, 2014 WL 1095584 at *3 (D.N.J. March 19,

 2014); Kaplan v. Doe, No. 14-1099(CCC), 2015 WL 1472641 at *3 (D.N.J. March 31, 2015)

 ("[F]ictitious defendants 'are routinely used as stand-ins for real parties until discovery permits

 the intended defendants to be installed,' Hinds v. FDIC, 137 F.3d 148, 155 (3d Cir. 1998)").

 "Where fictitious defendants are named, courts have directed plaintiffs to include specific

 allegations that relate to the identification of the defendants . . . ." Id. Once Plaintiff can allege

 the personal involvement of Subscriber in the alleged infringement, the Court will issue the

 summons. Reed v. Straniero, No. 06-3496, 2006 WL 2331107 at *4 (D.N.J. August 10, 2006)

 ("[W]ithout allegation of personal involvement by the identified Defendants, this Court has no

 reason to direct service upon defendants that do not appear to be liable."). If Plaintiff discovers



                                                     4
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 9 of 13 PageID: 212



 evidence that links Subscriber to the infringement, Subscriber prays that the Court will grant its

 forthcoming unopposed Motion to Proceed Anonymously; the summons would then issue

 accordingly.

        This Motion should be granted to preserve Subscriber's personal privacy right in its name

 and allow Plaintiff limited discovery to try to discover the identity of the person who allegedly

 committed the infringement.

 III    PLAINTIFF CANNOT BE TRUSTED WITH ITS ASSURANCES OF
        CONFIDENTIALITY BECAUSE IT HAS UNCLEAN HANDS

        A.      Plaintiff Has Unclean Hands

        Plaintiff's unclean hands warn against allowing it to know Subscriber's name and address.

 Plaintiff is a professional litigant. "According to PACER, over the past thirteen months, Strike 3

 has filed 1849 cases just like this one in courts across the country – forty in this district alone –

 closely following the copyright trolls who together consumed 58% of the federal copyright

 docket in 2015." Strike 3 Holdings, LLC v. Doe, No. 18-1425, 2018 WL 6027046 at *1 (D.D.C.

 November 16, 2018). Plaintiff should know, therefore, that in the Third Circuit a plaintiff may

 sue only on copyright registrations, not applications. Brownstein v. Lindsay, 742 F.3d 55, 67 (3d

 Cir. 2014) ("[A] copyright must not be confused with the act of registering that right.

 Registration serves primarily to create a record of the creation of the work and it also allows the

 author to bring civil claims under the Copyright Act. 17 U.S.C. § 411(a)"); Dawes-Lloyd v.

 Publish America, LLLP, 441 Fed. Appx. 956, 957 2011 WL 3555427 at *1 (3d Cir. 2011) (per

 curiam) ("An action for infringement of a copyright may not be brought until the copyright is

 registered"); Browne v. Zaslow, 103 F. Supp. 3d 666, 672 (E.D. Pa. 2015) (endorsing the

 registration approach).

        Yet, Plaintiff did exactly that – of the thirty-six works in Exhibit A of the Complaint,

 nineteen are copyright applications, not registrations. ECF No. 1-1. According to the U.S.


                                                    5
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 10 of 13 PageID: 213



 Copyright Office, the average pendency of an application is six months and can take as long as

 ten months. Lippincott Decl., para. 3. Therefore many of Plaintiff's applications likely would not

 even be registered by the time the parties settle, according to the average time of four months in

 which Plaintiff normally settles cases. See Def. Mot. Quash, Br. at 7. Nevertheless, Plaintiff then

 boldly made a settlement demand based on the unregistered as well as registered works.

 Lippincott Decl., para. 2. Plaintiff also incorporates those unregistered works into its claim that

 one million dollars are at stake. Ptf. Opp. Br. at 16.

         "To prevail on an unclean hands defense, the defendant must show fraud,

 unconscionability, or bad faith on the part of the plaintiff . . . . [s]uch action must be 'directly

 related to the matter in issue' . . . . 'the primary principle in guiding application of the unclean

 hands doctrine is that the alleged inequitable conduct must be connected, i.e. have a relationship,

 to the matters before the court for resolution.'" Malibu Media, LLC v. Lee, No. 12-03900, 2013

 WL 2252650 at *8 (D.N.J. 2013). Plaintiff's bad faith claims and frivolous demand based on the

 unregistered works go directly to the heart of this litigation. Plaintiff has unclean hands.

         B.      Plaintiff Cannot Be Trusted With Its Assurances of Confidentiality

         Plaintiff's blatant disregard of the law in its greedy grab for unjustified settlement

 payments cautions Subscriber from trusting that Plaintiff will honor its claim that because of "the

 delicate nature of these suits, [it] has put in place protocols, including inviting this Court to

 implement a protective order." Ptf. Opp. Br. at 4. Putting protocols in place is one thing –

 adhering to them is another. Subscriber has no faith that Plaintiff will not disclose or threaten

 disclosure of its name if Subscriber continues to disrupt Plaintiff's low-cost assembly-line

 litigation business model. Subscriber's Motion should be granted and Subscriber's name should

 remain safely tucked away.

 IV      SUBSCRIBER HAS A RIGHT TO MAKE COLLATERAL ATTACKS ON THE
         SUBPOENA THAT LEVIES AN UNDUE BURDEN ON SUBSCRIBER.


                                                    6
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 11 of 13 PageID: 214




        Plaintiff files thousands of ex parte motions for expedited discovery to serve a subpoena

 on an ISP. The courts analyze the motions for good cause using the factors from Arista Records

 LLC v. Doe 3, 604 F.3d 110 (2d Circ. 2010), and have to assume that the facts are true. Plaintiff's

 Opposition Memorandum of Law makes it clear that perhaps someone needs to shine a bright

 light on those facts. For example, it defends MaxMind's technology using an outdated report

 with vague findings. Allegedly the seven-year-old report claimed that MaxMind's geolocation

 technology was the most reliable compared to that of other companies, which has nothing to do

 with its actual accuracy. Ptf. Opp. Br. at 8, ECF No. 12. It is just less bad than the others.

 Whether Plaintiff's claims arise to the level of prima facie evidence of infringement is simply

 untested.

 V      PLAINTIFF’S SUBPOENA DOES NOT SEEK RELEVANT INFORMATION

        Rule 26 permits a court "for good cause" to "issue an order to protect a party or person

 from annoyance, embarrassment, oppression, or undue burden or expense, including …

 forbidding the disclosure or discovery." Fed. R. Civ. P. 26(c)(1)(A). Discovery must be relevant

 and proportional to the needs of the case. The factors to determine relevancy are:

         (1) the importance of the issues at stake in this action; (2) the amount in
        controversy; (3) the parties’ relative access to relevant information; (4) the
        parties’ resources; (5) the importance of the discovery in resolving the issues; and
        (6) whether the burden or expense of the proposed discovery outweighs its likely
        benefit.
        Fed. R. Civ. P. 26(b)(1)

 Subscriber applies the facts to each factor. (1) The public interest is served by upholding

 copyright protections, but not in endorsing abusive business models whereby Strike 3,

        [a]rmed with hundreds of cut-and-pasted complaints and boilerplate discovery
        motions . . . floods this courthouse (and others across the country) with lawsuits
        smacking of extortion. It treats this Court not as a citadel of justice, but as an
        ATM. Its feigned desire for legal process masks what it really seeks: for the Court
        to oversee a high-tech shakedown. This Court declines.



                                                   7
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 12 of 13 PageID: 215



         Strike 3 Holdings, LLC v. Doe, 2018 WL 6027046 at *4 (D.D.C. November 16,
         2018)

 (2) The amount in controversy is based on Plaintiff’s improper inclusion of 19 unregistered

 works. (3) The ISP does not have access to the identity of the actual infringer, if there is one, as

 explained above. (4) Plaintiff has no basis to evaluate Subscriber’s resources. Proceeding

 through litigation, given Plaintiff’s assembly-line approach to litigation, its costs are minimal

 compared to Subscriber’s. (5) The discovery does not resolve any issue. It merely provides the

 name of the Subscriber. (6) The burden and expense of engaging in discovery is significant for

 Subscriber. The Court should forbid the discovery that Plaintiff seeks because the name of the

 Subscriber is not proportional to the needs of the case, which is the identification of defendant.

 VI      PLAINTIFF DELIBERATELY AVOIDS USING INEXPENSIVE COPYRIGHT
         ENFORCEMENT POLICIES SO IT CAN EXTORT SUBSCRIBERS WITH THE
         THREAT OF HUGE STATUTORY DAMAGES

         Plaintiff creates the problems of which it complains, namely, it allows the infringement to

 continue until exorbitant statutory damages have accrued. "Defendant's IP address infringed

 multiple works over a long period of time." Ptf. Opp. Br. at 13. Plaintiff claims that lawsuits such

 as this one "have become an option of last resort," even though it sends take-down notices to

 websites, not ISPs. Id. at 3. Plaintiff also cites courts' conclusions that Plaintiff has no other

 recourse. Id. at 24. However, Plaintiff could inexpensively submit 17 U.S.C. § 512 DMCA

 notices to the ISP as soon as it detects infringement. Lawrence F. Rozsnyai, Easy Come, Easy

 Go: Copyright Infringement and the DMCA's Notice and Takedown Provision in Light of Rossi

 v. MPAA, 2 Shidler J. L. Com. & Tech. 15, Spring 2006, at *4. Reasonable infringers will stop

 and subscribe to the content that they prefer. Willful infringers will receive numerous DMCA

 notices from the ISP. A subscriber who repeatedly ignores those notices, or who fails to alert

 others whom it discovers are infringing, is fair game for Plaintiff. Plaintiff's claim that only this




                                                    8
Case 3:18-cv-12609-MAS-LHG Document 13 Filed 11/26/18 Page 13 of 13 PageID: 216



 instant litigation model deters infringement rings hollow, since its settlement agreements are

 confidential, and defendants are unlikely to publicly "spread the word."

                                          CONCLUSION

        For the foregoing reasons, Subscriber respectfully requests that the Court enter an Order

 granting Subscriber's Motion to Quash the Subpoena.



                                                                     Respectfully submitted,
 Dated: November 26, 2018

                                                                     s/ Flann Lippincott
                                                                     Lippincott IP LLC
                                                                     475 Wall Street
                                                                     Princeton, New Jersey 08540
                                                                     flann@lippincottip.com
                                                                     Tel: (908) 237-0400
                                                                     Fax: (909) 237-0401
                                                                     Attorneys for Defendant
                                                                             John Doe




                                                 9
